                 Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 1 of 47



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


  MARIBEL MOSES, on behalf of herself and
  all others similarly situated,                          Civil Action No.: 1:20-cv-4658
                              Plaintiff,
                                                          CLASS ACTION COMPLAINT
            v.
                                                          AND DEMAND FOR JURY
                                                          TRIAL
  THE NEW YORK TIMES COMPANY, d/b/a
  The New York Times,

                               Defendant.


       Plaintiff Maribel Moses brings this action on behalf of herself and all others similarly

situated against Defendant The New York Times Company, d/b/a The New York Times (“NYT”

or “Defendant”). Plaintiff makes the following allegations pursuant to the investigation of her

counsel and based upon information and belief, except as to allegations specifically pertaining to

herself and her counsel, which are based on personal knowledge.

                                    NATURE OF THE ACTION

       1.         This is a putative class action lawsuit against Defendant for engaging in an illegal

“automatic renewal” scheme with respect to its subscription plans for The New York Times

(collectively, the “NYT Subscriptions”) through its website at https://www.nytimes.com and its

mobile application (the “NYT Website” and the “NYT App”). Defendant is an international

media company that, among other activities, publishes and distributes The New York Times,

including both its print and online editions. Relevant to Plaintiff’s allegations, when consumers

sign up for The New York Times at the NYT Website or App, Defendant actually enrolls

consumers in a program that automatically renews customers’ NYT Subscriptions from month-

to-month or year-to-year and results in monthly or annual charges to the consumer’s credit card,



                                                      1
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 2 of 47



debit card, or third party payment account (collectively, “Payment Method”). In doing so,

Defendant’s NYT Website and App fail to provide the requisite disclosures and authorizations

required to be made to California consumers under California’s Automatic Renewal Law

(“ARL”), Cal. Bus. & Prof. Code §§ 17600, et seq.

       2.      Pursuant to the ARL, online retailers who offer automatically renewing

subscriptions to California consumers must: (a) obtain affirmative consent prior to the

consumer’s purchase; (b) provide the complete auto-renewal terms in a clear and conspicuous

manner and in visual proximity to the request for consent prior to the purchase; and (c) provide

an acknowledgement identifying an easy and efficient mechanism for consumers to cancel their

subscriptions. As will be discussed below, the enrollment process for the NYT Subscriptions,

which can be completed through the NYT Website or App, uniformly violates each of these

requirements. Defendant also makes it exceedingly difficult and unnecessarily confusing for

consumers to cancel their NYT Subscriptions.

       3.      Specifically, Defendant systematically violates the ARL by: (i) failing to present

the automatic renewal offer terms in a clear and conspicuous manner and in visual proximity to

the request for consent to the offer before the subscription or purchasing agreement is fulfilled, in

violation of Section 17602(a)(1); (ii) charging consumers’ Payment Method without first

obtaining their affirmative consent to the agreement containing the automatic renewal offer

terms, in violation of Section 17602(a)(2); and (iii) failing to provide an acknowledgment that

includes the automatic renewal offer terms, cancellation policy, and information regarding how

to cancel in a manner that is capable of being retained by the consumer, in direct violation of

Sections 17602(a)(3) and 17602(b). Cal. Bus. & Prof. Code §§ 17602(a)(l), (a)(2), (a)(3), (b).

As a result, all goods, wares, merchandise, or products sent to Plaintiff and the Class under the




                                                 2
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 3 of 47



automatic renewal of continuous service agreements are deemed to be “unconditional gifts”

under the ARL. Cal. Bus. & Prof. Code § 17603.

       4.      For the foregoing reasons, Plaintiff brings this action individually and on behalf

of all California purchasers of any of Defendant’s NYT Subscription offerings who, within the

applicable statute of limitations period up to and including the date of judgment in this action,

incurred unauthorized fees for the renewal of their NYT Subscriptions. Based on Defendant’s

unlawful conduct, Plaintiff seeks damages, restitution, declaratory relief, injunctive relief, and

reasonable attorneys’ fees and costs, for: (1) violation of California’s Unfair Competition Law

(“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; (2) conversion; (3) violation of California’s

False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq.; (4) violation of

California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; and (5)

unjust enrichment.

                                             PARTIES

       5.      Plaintiff Maribel Moses is a citizen of California, residing in Los Angeles,

California. In or around August 2019, Ms. Moses purchased a monthly digital subscription to

The New York Times from Defendant’s website while in California. During the enrollment

process, but before finally consenting to Defendant’s subscription offering, Ms. Moses provided

her PayPal account information directly to Defendant. At the time Ms. Moses enrolled in her

NYT Subscription, Defendant did not disclose to Ms. Moses all required automatic renewal offer

terms associated with the subscription program or obtain Ms. Moses’s affirmative consent to

those terms. Further, after Ms. Moses completed her initial order, Defendant sent Ms. Moses an

acknowledgment email that failed to provide Ms. Moses with the complete automatic renewal

terms that applied to Defendant’s offer, a description of Defendant’s full cancellation policy, or




                                                  3
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 4 of 47



information regarding how to cancel Ms. Moses’s NYT Subscription in a manner capable of

being retained by her. Ms. Moses did not receive any other acknowledgement that contained the

required information. After she first signed up for her NYT Subscription in August 2019,

Defendant automatically renewed Ms. Moses’s NYT Subscription and charged Ms. Moses’s

PayPal account the rate associated with her NYT Subscription an additional ten times, for a total

of eleven unauthorized charges amounting to Ms. Moses’s PayPal account. On or around May

18, 2020, Ms. Moses attempted to cancel her NYT Subscription via email. Nevertheless, one

week later, Defendant continued to automatically renew Ms. Moses’s NYT Subscription and

charge her PayPal account for the subsequent month. Ultimately, Ms. Moses’s May 18 attempt

was unsuccessful, and she was unable to terminate her subscription due to Defendant’s confusing

cancellation policy, the most crucial aspects of which were missing from the Checkout Page and

acknowledgment email. As a result, Ms. Moses remains subscribed to The New York Times

today. Defendant’s disclosures fail to comply with the ARL, which deems products provided in

violation of the statute to be a gift to consumers. Cal. Bus. & Prof. Code § 17603. Had

Defendant complied with the ARL, Ms. Moses would have been able to read and review the

pertinent automatic renewal terms prior to purchase, and she would have not subscribed to The

New York Times or she would have cancelled her NYT Subscription earlier, i.e., prior to the

expiration of the initial subscription period. As a direct result of Defendant’s violations of the

ARL, Ms. Moses suffered, and continues to suffer, economic injury.

       6.      Defendant The New York Times Company (“NYT” or “Defendant”) is a New

York corporation with its principal place of business at 620 Eighth Avenue, New York, New

York 10018. Defendant is an international media company that publishes The New York Times,

including both its print and online editions, which it markets to consumers through the NYT




                                                  4
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 5 of 47



Website and App. Defendant is also responsible for the promotion, advertisement, and/or

marketing of the automatically renewing subscription plans for The New York Times, and it owns

and operates the NYT Website and App, where it markets and sells its NYT Subscriptions.

Defendant sells NYT Subscriptions in California and New York and has done business

throughout California and New York, and throughout the United States, at all times during the

Class Period. Defendant also made automatic renewal or continuous service offers to consumers

in California and New York, and throughout the United States, via the NYT Website and/or App

during the Class Period.

       7.      Plaintiff reserves the right to amend this Complaint to add different or additional

defendants, including without limitation any officer, director, employee, supplier, or distributor

of Defendant who has knowingly and willfully aided, abetted, or conspired in the false and

deceptive conduct alleged herein.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A),

as amended by the Class Action Fairness Act of 2005 (“CAFA”), because this case is a class

action where the aggregate claims of all members of the proposed class are in excess of

$5,000,000.00, exclusive of interest and costs, there are over 100 members of the putative class,

and Plaintiff, as well as most members of the proposed class, is a citizen of a state different from

Defendant.

       9.      This Court has personal jurisdiction over Defendant because Defendant maintains

its principal place of business in New York.

       10.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action

because a substantial part of the events, omissions, and acts giving rise to the claims herein




                                                 5
               Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 6 of 47



occurred in this District. Also, Defendant’s principal place of business is located in this District.

                                  FACTUAL ALLEGATIONS

         A.     Background On The Subscription e-Commerce Market

         11.    The e-commerce subscription model is a business model in which retailers

provide ongoing goods or services “in exchange for regular payments from the customer.”1

Given the prevalence of online and e-commerce retailers, subscription e-commerce has grown

rapidly in popularity in recent years. According to TechCrunch.com, “[s]ubscriptions have

turned into a booming business for app developers, accounting for $10.6 billion in consumer

spend on the App Store in 2017, and are poised to grow to $75.7 billion by 2022.”2 Subscription

e-commerce services now target a wide range of customers and cater to a variety of specific

interests.

         12.    Defendant “launched the subscription model in March 2011, becoming one of the

first American news organizations that put its content behind a paywall after allowing

unrestricted access.”3 Since then, Defendant has been “seeing positive results at a time when

newspapers nationwide have been suffering.”4

         13.    The production, sale, and distribution of subscription-based products and services

is a booming industry that has exploded in popularity over the past few years. According to



1
    See https://www.coredna.com/blogs/ecommerce-subscription-services.
2
 Sneaky subscriptions are plaguing the App Store, TechCrunch (Oct. 15, 2018),
https://techcrunch.com/2018/10/15/sneaky-subscriptions-are-plaguing-the-app-store/.
3
 The New York Times increases digital subscription price for the first time, CNN Business (Feb.
4, 2020), https://www.cnn.com/2020/02/04/media/newyorktimes-raises-subscription-
price/index.html.
4
 New York Times Company Continues to Add Online Subscribers as Digital Advertising Grows,
NYTimes (May 8, 2019), https://www.nytimes.com/2019/05/08/business/media/new-york-times-
company-earnings.html.


                                                  6
                Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 7 of 47



Forbes, “[t]he subscription e-commerce market has grown by more than 100% percent a year

over the past five years, with the largest retailers generating more than $2.6B in sales in 2016, up

from $57.0M in 2011.”5

          14.    However, there are downsides associated with the subscription-based business

model. While the subscription e-commerce market has low barriers and is thus easy to enter, it is

considerably more difficult for retailers to dominate the market due to the “highly competitive

prices and broad similarities among the leading players.”6 In particular, retailers struggle with

the fact that “[c]hurn rates are high, [] and consumers quickly cancel services that don’t deliver

superior end-to-end experiences.”7 Yet, retailers have also recognized that, where the recurring

nature of the service, billing practices, or cancellation process is unclear or complicated,

“consumers may lose interest but be too harried to take the extra step of canceling their

membership[s].”8 As these companies have realized, “[t]he real money is in the inertia.”9 To

facilitate consumer inertia, several subscription e-commerce companies, including Defendant,

fail to fully disclose the terms of their automatic-renewal programs.

          15.    Defendant has successfully implemented this tactic. “From 2017 to 2018,


5
 The State Of The Subscription Economy, 2018, Forbes (Mar. 4, 2018),
https://www.forbes.com/sites/louiscolumbus/2018/03/04/the-state-of-the-subscription-economy-
2018/#6ad8251a53ef.
6
  Thinking inside the subscription box: New research on e-commerce consumers, McKinsey &
Company (Feb. 2018), https://www.mckinsey.com/industries/technology-media-and-
telecommunications/our-insights/thinking-inside-the-subscription-box-new-research-on-
ecommerce-consumers#0.
7
    Id.
8
 Little-box retailing: Subscription services offer new possibilities to consumers, major outlets,
Washington Post (Apr. 7, 2014),
https://www.washingtonpost.com/business/economy/tktktktk/2014/04/07/f68135b6-a92b-11e3-
8d62-419db477a0e6_story.html.
9
    Id.


                                                  7
                 Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 8 of 47



revenues from the Times’ digital-only subscription packages increased 18% year-over-year to

$401 million[.]”10 By the end of 2019, Defendant “passed $800 million in annual digital revenue

for the first time[.] … Most of that $800.8 million — more than $420 million — came from news

subscribers.”11 According to Mark Thompson, NYT’s president and CEO, the fiscal year of

2019 was “‘a record-setting year for [Defendant’s] digital subscription business, the best since

the company launched digital subscriptions [in 2011].’”12

           B.     Online Consumer Complaints About The NYT Subscriptions

           16.    Defendant’s recent growth in revenues and subscriber count with respect to its

digital NYT Subscriptions coincides with a sharp decline in subscriber satisfaction as the NYT

Website and App have become riddled with “dark patterns.” A dark pattern is “a process design

that requires several complex procedures to do simple things.” One consumer complaint

indicates that Defendant has been “using dark patterns to prevent user unsubscription from [its]

site” by adopting “complex procedures to increase the friction in the subscription cancellation

process and keep the user subscriber.” For instance, although one page of the NYT Website

states that consumers can cancel their NYT Subscription via chat, “[t]he chat facility is only

available in-office hours (07:00 AM-10:00 PM) on weekdays and 07:00 AM-03:00 PM on

weekends[, and] most of the time and days, their chat facility is unavailable due to excessive chat

from customers[.]”13


10
  The New York Times increases digital subscription price for the first time, CNN Business
(Feb. 4, 2020), https://www.cnn.com/2020/02/04/media/newyorktimes-raises-subscription-
price/index.html.
11
   The New York Times Tops 5 Million Subscriptions as Ads Decline (Feb. 6, 2020),
https://www.nytimes.com/2020/02/06/business/new-york-times-earning.html.
12
     Id.
13
   NYT shady unSubscription dark pattern explained & steps to exit (May 1, 2020),
https://thedigitalhacker.com/nyt-found-to-be-using-dark-patterns/.


                                                  8
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 9 of 47



       17.    In fact, many subscribers have complained of the unclear billing practices and

confusing cancellation policy associated with the NYT Subscriptions on the Better Business

Bureau website:14




14
  See https://www.bbb.org/us/ny/new-york/profile/publishers-periodical/the-new-york-times-
company-0121-229/complaints.


                                               9
               Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 10 of 47



         18.     Other subscribers to The New York Times left similar complaints on Yelp.com:15




15
     See https://www.yelp.com/biz/the-new-york-times-san-francisco-2?start=40.


                                                10
     Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 11 of 47




//

//

//

//

//

//



                                 11
               Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 12 of 47



         19.     Yet more unhappy subscribers left negative reviews on the “New York Times

Customer Service” webpage at CustomerServiceScoreboard.com:16




16
     See https://www.customerservicescoreboard.com/New+York+Times.


                                               12
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 13 of 47



       20.     The above reviews are just a sampling of numerous negative reviews consumers

have left about Defendant’s NYT Subscriptions and the unclear cancellations policy and

confusing billing associated with the Subscriptions.

       C.      California’s Automatic Renewal Law

       21.     In 2010, the California Legislature enacted the Automatic Renewal Law (“ARL”),

Cal. Bus. & Prof. Code §§ 17600, et seq., with the intent to “end the practice of ongoing

charging of consumer credit or debit cards or third party payment accounts without the

consumers’ explicit consent for ongoing shipments of a product or ongoing deliveries of

service.” Cal. Bus. & Prof. Code § 17600 (statement of legislative intent). More recently, in

2018, California’s Senate Bill 313 amended Section 17602 of the ARL, adding new requirements

meant to increase consumer protections for, among other things, orders that contain free trial and

promotional pricing, and subscription agreements entered into online.

       22.     The ARL makes it “unlawful for any business making an automatic renewal or

continuous service offer to a consumer in this state to do any of the following:”

               (1) Fail to present the automatic renewal offer terms or continuous
               service offer terms in a clear and conspicuous manner before the
               subscription or purchasing agreement is fulfilled and in visual
               proximity, or in the case of an offer conveyed by voice, in
               temporal proximity, to the request for consent to the offer. If the
               offer also includes a free gift or trial, the offer shall include a clear
               and conspicuous explanation of the price that will be charged after
               the trial ends or the manner in which the subscription or
               purchasing agreement pricing will change upon conclusion of the
               trial.

               (2) Charge the consumer’s credit or debit card, or the consumer’s
               account with a third party, for an automatic renewal or continuous
               service without first obtaining the consumer’s affirmative consent
               to the agreement containing the automatic renewal offer terms or
               continuous service offer terms, including the terms of an automatic
               renewal offer or continuous service offer that is made at a
               promotional or discounted price for a limited period of time.



                                                  13
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 14 of 47




               (3) Fail to provide an acknowledgment that includes the automatic
               renewal offer terms or continuous service offer terms, cancellation
               policy, and information regarding how to cancel in a manner that is
               capable of being retained by the consumer. If the automatic
               renewal offer or continuous service offer includes a free gift or
               trial, the business shall also disclose in the acknowledgment how
               to cancel, and allow the consumer to cancel, the automatic renewal
               or continuous service before the consumer pays for the goods or
               services.

Cal. Bus. & Prof. Code § 17602(a)(1)-(3).

       23.     Section 17602(b) of the ARL further provides:

               A business that makes an automatic renewal offer or continuous
               service offer shall provide another cost-effective, timely, and easy-
               to-use mechanism for cancellation that shall be described in the
               acknowledgment specified in paragraph (3) of subdivision (a).

Cal. Bus. & Prof. Code § 17602(b).

       24.     Additionally, following the 2018 amendment to the ARL, the updated law

requires e-commerce sellers, doing business in California, to allow online cancellation of auto-

renewing memberships or recurring purchases that were initiated online. Specifically, Section

17602(c) provides:

               [A] consumer who accepts an automatic renewal or continuous
               service offer online shall be allowed to terminate the automatic
               renewal or continuous service exclusively online, which may
               include a termination email formatted and provided by the business
               that a consumer can send to the business without additional
               information.

Cal. Bus. & Prof. Code § 17602(c) (emphasis added). The updated ARL also requires a seller

who provides an automatic offer that includes a free gift, trial, or promotional pricing to notify

consumers about how to cancel the auto-renewal before they are charged. Sellers must also

explain the price to be charged when the promotion or free trial ends. If the initial offer is at a

promotional price that is only for a limited time and will increase later, the seller must obtain



                                                 14
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 15 of 47



consumer consent to the non-discounted price prior to billing. Id.

       25.     Section 17601(a) of the ARL defines the term “Automatic renewal” as a “plan or

arrangement in which a paid subscription or purchasing agreement is automatically renewed at

the end of a definite term for a subsequent term.” Cal. Bus. & Prof. Code § 17601(a).

       26.     Section 17601(b) of the ARL defines the term “Automatic renewal offer terms” as

“the following clear and conspicuous disclosures: (1) That the subscription or purchasing

agreement will continue until the consumer cancels. (2) The description of the cancellation

policy that applies to the offer. (3) The recurring charges that will be charged to the consumer’s

credit or debit card or payment account with a third party as part of the automatic renewal plan or

arrangement, and that the amount of the charge may change, if that is the case, and the amount to

which the charge will change, if known. (4) The length of the automatic renewal term or that the

service is continuous, unless the length of the term is chosen by the consumer. (5) The minimum

purchase obligation, if any.” Cal. Bus. & Prof. Code § 17601(b).

       27.     Pursuant to Section 17601(c) of the ARL, “clear and conspicuous” or “clearly and

conspicuously” means “in larger type than the surrounding text, or in contrasting type, font, or

color to the surrounding text of the same size, or set off from the surrounding text of the same

size by symbol ls or other marks, in a manner that clearly calls attention to the language.” Cal.

Bus. & Prof. Code § 17601(c).

       28.     Finally, Section 17603 of the ARL provides that where a “business sends any

goods, wares, merchandise, or products to a consumer, under a continuous service agreement or

automatic renewal of a purchase, without first obtaining the consumer’s affirmative consent[,]”

the material sent will be deemed “an unconditional gift to the consumer, who may use or dispose

of the same in any manner he or she sees fit without any obligation whatsoever on the




                                                15
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 16 of 47



consumer’s part to the business[.]” Cal. Bus. & Prof. Code § 17603.

       29.     As alleged below, Defendant’s practices on the NYT Website and App

systematically violate Sections 17602(a)(l), 17602(a)(2), and 17602(a)(3) of the ARL.

       D.      Defendant’s Business: The Subscription Enrollment Process

       30.     At all relevant times, Defendant offered, via the NYT Website and App, various

NYT Subscriptions for The New York Times, a publication available in digital and print formats.

These paid subscriptions are offered on a recurring basis for monthly and/or yearly renewal

terms, and all plans automatically renew at the end of the defined renewal term unless the

subscriber cancels. For example, customers that sign up for a monthly NYT Subscription are, at

the end of the initial one-month period, automatically renewed and typically charged the full

amount for the next month, and every month thereafter if they do not cancel. Defendant’s NYT

Subscriptions constitute automatic renewal and/or continuous service plans or arrangements for

the purposes of Cal. Bus. & Prof. Code § 17601.

//

//

//

//

//

//

//

//

//

//




                                               16
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 17 of 47



       31.     Consumers can sign up for one of Defendant’s subscription plans through the

NYT Website, on either its mobile or desktop format, or Defendant’s mobile application.

Defendant provides monthly and/or yearly subscription plans, as shown in the screen shot

below:17




       32.     After selecting a subscription option, consumers are directed to subsequent

webpages on the NYT Website and/or App where they are prompted to create a membership

account and input their billing information. After these steps, consumers are directed to another,

final webpage (the “Checkout Page”), where prospective subscribers are invited to complete

their purchase. On the Checkout Page, there are two distinct areas of the webpage that contain

potentially relevant information regarding the automatic renewal offer terms associated with the

NYT Subscriptions: (1) the block of text located to the right of the screen, immediately below

the bolded and capitalized text that reads “Payment Information”; and (2) the block of text

located immediately above the “Purchase Subscription” button. These blocks of text contain the




17
  This screen shot was captured from the NYT Website on April 6, 2020. While the prices
contained therein accurately reflect the costs associated with the various NYT Subscriptions as
of that date, exact costs on other dates may vary based on the pricing structure in place on the
date of purchase and the availability of a promotional discount offer at that time, among other
factors.

                                                17
           Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 18 of 47



following language:




                                       18
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 19 of 47



       33.     Regardless of how the consumer subscribes (via the NYT Website on its mobile

or desktop format, or through the mobile application) or which NYT Subscription plan the

consumer selects, Defendant fails to disclose the full terms of its auto-renewal program either

before or after checkout, and it never requires the individual to read or affirmatively agree to any

terms of service, i.e., by requiring consumers to click a checkbox next to the automatic renewal

offer terms before consumers complete the checkout process and submit their orders for NYT

Subscriptions. Consequently, Defendant uniformly fails to obtain any form of consent from – or

even provide effective notice to – its subscribers before charging consumers’ Payment Methods

on a recurring basis.

       E.      Defendant Violates California’s Automatic Renewal Law

       34.     At all relevant times, Defendant failed to comply with the ARL in three ways: (i)

Defendant failed to present the automatic renewal offer terms in a clear and conspicuous manner

and in visual proximity to the request for consent to the offer before the subscription or

purchasing agreement was fulfilled, in violation of Cal. Bus. & Prof. Code § 17602(a)(l); (ii)

Defendant charged Plaintiff’s and Class members’ Payment Methods without first obtaining their

affirmative consent to the agreement containing the automatic renewal offer terms, in violation

of Cal. Bus. & Prof. Code § 17602(a)(2); and (iii) Defendant failed to provide an

acknowledgment that included the automatic renewal offer terms, cancellation policy, and

information regarding how to cancel in a manner that is capable of being retained by the

consumer, in violation of Cal. Bus. & Prof. Code §§ 17602(a)(3).

//

//

//




                                                 19
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 20 of 47



               i.      Defendant Fails To Clearly And Conspicuously Present
                       The NYT Subscription Terms Before The Subscription
                       Agreement Is Fulfilled And In Visual Proximity To The
                       Request For Consent To The Offer.

       35.     First, the relevant portion of the Checkout Page does not present the complete

“automatic renewal offer terms[,]” as defined by Cal. Bus. & Prof. Code §17601(b), in violation

of Section 17602(a)(1) of the ARL. Specifically, although the Checkout Page states that the

customer’s “subscription will continue until [the customer] cancel[s,]” it nevertheless fails to

comply with the ARL because it is placed in the block of text positioned near the top right of the

webpage, while the “Purchase Subscription” button appears towards to bottom left of the

webpage. It is therefore not “in visual proximity to the request for consent” to the automatic

renewal offer. Moreover, it is presented in the same size, color, and font as that of the

surrounding block of text, and it is placed alongside other, unrelated disclosures without

distinction from the surrounding text of the same size in any manner that calls attention to the

language. In other words, the disclosure was presented in such a way that it could be, and was,

easily overlooked, and is therefore not “clear and conspicuous” as defined by Cal. Bus. & Prof.

Code § 17601(c). Given such inconspicuousness, Defendant fails to disclose “[t]hat the

subscription or purchasing agreement will continue until the consumer cancels” in the manner

required by statute. Cal. Bus. & Prof. Code §§ 17601(b)(1), 17602(a)(1).

       36.     For the same reasons, the relevant portion of the Checkout Page does not

adequately disclose the recurring amount to be charged to the subscriber’s Payment Method each

billing period. Although, the “Payment Information” portion of the Checkout Page states, in the

case of the monthly digital access subscription displayed above, for example, that the

subscriber’s “payment method will be automatically charged [a specific dollar amount] every 4

weeks for the first year [and] … will then be automatically charged [at a specific rate] every 4



                                                 20
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 21 of 47



weeks thereafter, starting on [a particular date,]” it does not contain a clear and conspicuous

statement of those terms in visual proximity to the “Purchase Subscription” button. Thus,

Defendant does not provide notice of “[t]he recurring charges that will be charged to the

consumer’s [Payment Method] as part of the automatic renewal plan or arrangement, and that the

amount of the charge may change, if that is the case, and the amount to which the charge will

change, if known[,]” see Cal. Bus. & Prof. Code § 17601(b)(3), in violation of Section §

17602(a)(1) of the ARL.

       37.     Defendant also fails to present a complete “description of the cancellation policy

that applies to the offer.” Cal. Bus. & Prof. Code § 17601(b)(2). With respect to cancellation,

the relevant portion of the Checkout Page states: “You may cancel at any time. The cancellation

goes into effect at the start of your following billing cycle.” However, the Checkout Page

contains no explanation of how to cancel. For instance, the Checkout Page does not mention that

subscribers must contact Customer Care in order to cancel their NYT Subscriptions, which they

can do by calling a toll-free number during particular hours or by utilizing the chat function on

the NYT Website, as is set forth in the “Help” articles accessible from the “Account

Management” page of the NYT Website.18 Yet, Defendant failed to place consumers on notice

of these aspects of Defendant’s cancellation policy in accordance with statute because the ARL

requires that companies provide such information “in visual proximity to the request for consent

to the [automatic renewal] offer.” Cal. Bus. & Prof. Code § 17602(a)(1). In other words, the



18
  See https://help.nytimes.com/hc/en-us/articles/360003499613-Cancel-your-subscription
(“Cancel Your Subscription * There are several ways to unsubscribe from The Times. … *
Speak with a Customer Care Advocate * Call us at 866-273-3612 if you are in the U.S. Our
hours are 7 a.m. to 10 p.m. E.S.T. Monday to Friday, and 7 a.m. to 3 p.m. E.S.T. Saturday and
Sunday. … * Chat with a Customer Care Representative * When chat is available, click the
‘Chat’ button to the right or bottom of this page.”).


                                                 21
               Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 22 of 47



required terms must appear on the Checkout Page, and more precisely they must appear in the

block of text immediately above the “Purchase Subscription” button on that page. However,

Defendant failed, and continues to fail, to satisfy that requirement.

         38.     Moreover, the disclosures hidden in links on the Account Management page also

fail to place consumers on notice of the cancellation policy as required by statute because

consumers may only access that portion of the NYT Website after completing the checkout

process and fulfilling the subscription agreement, and the ARL requires disclosure of such terms

“before the subscription or purchasing agreement is fulfilled.” Cal. Bus. & Prof. Code §

17602(a)(1). Additionally, Defendant does not specify anywhere on the Checkout Page that

“[d]igital products sold as part of a promotion[] … may have different cancellation or refund

policies that will be made clear at the time of purchase[,]” or that “[c]ertain promotions may not

permit cancellation during the promotional period[,]” as do terms set forth on other pages of

Defendant’s website.19 Defendant therefore fails to present pertinent information regarding

cancellation “before the subscription or purchasing agreement is fulfilled and in visual

proximity[] … to the request for consent to the offer[,]” as the ARL requires. Cal. Bus. & Prof.

Code § 17602(a)(1).

         39.     Furthermore, although the Checkout Page states the initial amount to be charged

to the consumer’s Payment Method for the first renewal period of the consumer’s NYT

Subscription (e.g., the amount to be charged on a single occasion for the first month of a monthly

subscription, or for the first year of a yearly subscription), it does not contain a clear and

conspicuous statement in visual proximity to the “Purchase Subscription” button of “[t]he

recurring charges that will be charged to the consumer’s [Payment Method] as part of the


19
     See https://help.nytimes.com/hc/en-us/articles/115014893968-Terms-of-sale#canceldigi.


                                                  22
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 23 of 47



automatic renewal plan or arrangement, and that the amount of the charge may change, if that is

the case, and the amount to which the charge will change, if known[,]” see Cal. Bus. & Prof.

Code § 17601(b)(3), in violation of Section § 17602(a)(1) of the ARL. Cal. Bus. & Prof. Code §

17602(a)(1).

               ii.    Defendant Fails To Obtain Consumers’ Affirmative
                      Consent To The Automatic Renewal Terms Associated
                      With The NYT Subscriptions.

       40.     Second, at no point during the checkout process does Defendant require

consumers to read or affirmatively agree to any terms of service associated with the NYT

Subscription, i.e., by requiring consumers to select or click a “checkbox” next to the automatic

renewal offer terms to complete the checkout process. Accordingly, when Defendant

automatically renews customers’ NYT Subscriptions, Defendant charges consumers’ Payment

Methods without first obtaining their affirmative consent to the agreement containing the

automatic renewal offer terms, in violation of Cal. Bus. & Prof. Code § 17602(a)(2).

               iii.   Defendant Fails To Provide A Post-Checkout
                      Acknowledgment That Includes Clear And
                      Conspicuous Disclosures Of The NYT Subscription
                      Offer Terms.

       41.     Finally, after Plaintiff and the members of the Class subscribed to one of

Defendant’s NYT Subscription plans, Defendant sent to Plaintiff and the Class email follow-ups

regarding their purchases. The subject line of the email stated: “NYTimes Digital Subscription

Order Confirmation.” The body of the email contained, in relevant part, the following text and

images:

//

//

//




                                                23
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 24 of 47




       42.     The acknowledgment email contains even less of the required information than is

featured on the relevant portion of the Checkout Page, discussed above. Namely, the purchase

confirmation does not provide: that the subscription “will continue until the consumer

cancels[,]” Cal. Bus. & Prof. Code § 17602(b)(1); a “description of the cancellation policy that

applies to the offer[,]” Cal. Bus. & Prof. Code § 17602(b)(2); or a statement of “[t]he recurring

charges that will be charged to the consumer’s [Payment Method] as part of the automatic


                                                24
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 25 of 47



renewal plan or arrangement, and that the amount of the charge may change[, and,] if that is the

case, and the amount to which the charge will change,” Cal. Bus. & Prof. Code § 17602(b)(3).

As such, the acknowledgment fails to “include[] the automatic renewal offer terms … ,

cancellation policy, and information regarding how to cancel in a manner that is capable of being

retained by the consumer” in violation of Section 17602(a)(3) of the ARL.

       43.     By and through these actions, Defendant has charged Plaintiff’s and Class

members’ Payment Methods in direct violation of the ARL. As a result, all goods, wares,

merchandise, or products sent to Plaintiff and the Class under the automatic renewal of

continuous service agreements are deemed to be “unconditional gifts” pursuant to Cal. Bus. &

Prof. Code § 17603.

                         PLAINTIFF’S INDIVIDUAL ALLEGATIONS

       44.     Plaintiff Maribel Moses is an individual consumer who purchased a monthly

digital NYT Subscription from Defendant’s website while in California on or around August 20,

2019. Ms. Moses signed up for her NYT Subscription at the promotional or discounted rate of

$4.00 a month. At the time of enrollment, Ms. Moses provided her PayPal account information

directly to Defendant.

       45.     Before Ms. Moses purchased her NYT Subscription, Defendant did not disclose

to Ms. Moses all required automatic renewal offer terms associated with the subscription

program. Additionally, although the Checkout Page from which Ms. Moses made her purchase

included some relevant information regarding automatic renewal, the manner in which this

information was presented was insufficient to put Ms. Moses on notice. Specifically, prior to

completing her initial NYT Subscription order, the relevant screens and buttons presented to Ms.

Moses did not clearly and conspicuously state that her NYT Subscription would automatically




                                               25
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 26 of 47



renew every month until she cancelled, and they did not describe the full cancellation policy that

applied to her purchase.

       46.     At no point prior to completing her initial purchase did Defendant obtain Ms.

Moses’s affirmative consent to an agreement containing the automatic renewal offer terms.

       47.     After Ms. Moses completed her initial order, Defendant sent Ms. Moses an

acknowledgment email that her NYT Subscription had been activated. However, that

acknowledgement email failed to provide Ms. Moses with the complete automatic renewal terms

that applied to Defendant’s offer, a description of Defendant’s full cancellation policy, or

information regarding how to cancel Ms. Moses’s NYT Subscription in a manner capable of

being retained by her. Ms. Moses did not receive any other acknowledgements that contain the

required information.

       48.     As a result of Defendant’s missing and otherwise deficient disclosures, when Ms.

Moses selected and paid for her discounted NYT Subscription in or around December 2019, she

was unaware that Defendant enrolled her in an “automatic renewal” program under which the

subscription would renew each month at varying rates unless Ms. Moses chose to cancel.

       49.     Defendant nevertheless automatically renewed Ms. Moses’s NYT Subscription

and charged Ms. Moses’s Payment Method an additional ten times, for a total of eleven

unauthorized charges amounting to $44.00 to Ms. Moses’s PayPal account without her knowing

consent.

                   Defendant’s Inconsistent Billing And Shipping Practices

       50.     During the course of her NYT Subscription, Ms. Moses found Defendant’s billing

practices confusing and unpredictable. As shown by the table below, the monthly renewal fees

that Defendant charged to Ms. Moses’s Payment Method from August 2019 to May 2020 posted




                                                26
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 27 of 47



to her PayPal account at different points each month, which came as a surprise to Ms. Moses:

                  Billing Date                                       Amount
                  08/20/2019                                          $4.00
                  09/16/2019                                          $4.00
                  10/14/2019                                          $4.00
                  11/11/2019                                          $4.00
                  12/09/2019                                          $4.00
                  01/06/2020                                          $4.00
                  02/03/2020                                          $4.00
                  03/02/2020                                          $4.00
                  03/30/2020                                          $4.00
                  04/27/2020                                          $4.00
                  05/25/2020                                          $4.00
                                                                  Total: $44.00

       51.     During the life of Ms. Moses’s NYT Subscription, Defendant’s practices with

respect to billing also varied widely from month-to-month and were therefore a source of

continual frustration for Ms. Moses. Because Defendant tended to charge Ms. Moses’s Payment

Method at different points of each month, Ms. Moses could not discern any regular monthly

billing schedule. Moreover, Ms. Moses had not expected that Defendant would charge a renewal

fee to Ms. Moses’s Payment Method twice for certain months, as Defendant did in March 2020.

       52.     Ms. Moses’s confusion and surprise with respect to Defendant’s billing practices

is the direct result of Defendant’s failure to place Ms. Moses on notice of the recurring amount

that would be charged to Ms. Moses’s PayPal account as part of her NYT Subscription. Because

Defendant failed to disclose this material information in the manner required by statute, Ms.

Moses was unable at the point of sale to accept Defendant’s offer or knowingly enter into to the

purchase agreement.


                                                27
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 28 of 47



                         Defendant’s Undisclosed Cancellation Policy

       53.     Frustrated with Defendant’s confusing billing practices and other hidden

automatic renewal terms, Ms. Moses finally attempted to cancel her NYT Subscription –

something she had been meaning to do ever since she had first enrolled – in May 2020.

However, finding no useful guidance in the vague and incomplete terms that were presented to

her on the Checkout Page at the point of sale and later in the acknowledge email, Ms. Moses

struggled immensely with the cancellation process.

       54.     Ultimately, on or around May 18, 2020, Ms. Moses attempted to cancel her NYT

Subscription via an email addressed to nytimes-paypal@nytimes.com (the “NYT-PayPal email

address”). Ms. Moses’s email to Defendant contained the subject line “unsubscribe”. The body

of the email stated: “Hi I’d like to cancel my subscription to the New York Times. * Please let

me know if you need any additional information! * Thank you”. Ms. Moses never received any

reply from Defendant in regard to her May 18 email.

       55.     Because Ms. Moses had received several emails in the preceding months from the

NYT-PayPal email address concerning her NYT Subscription, she had believed her May 18

email to be an acceptable method of cancellation. However, on June 16, 2020, upon review of

her PayPal account banking history, Ms. Moses learned that, notwithstanding her attempt to

cancel on May 18, 2020, Defendant had continued to automatically renew her NYT Subscription

on a recurring, monthly basis and, without Ms. Moses’s authorization, charged Ms. Moses’s

Payment Method another monthly renewal fee for $4.00 on May 25, 2020. Thus, Ms. Moses

attempt at cancellation one week earlier was utterly ineffective. As a result, Ms. Moses is still

enrolled in, and continues to receive monthly renewal charges for, her NYT Subscription to this

day, despite the fact that she does not want to remain subscribed or pay further renewal fees.




                                                28
               Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 29 of 47



         56.     Notably, neither the Checkout Page nor the acknowledgment email contain any

explanation whatsoever regarding how to cancel the NYT Subscription. As a result, based on the

pre- and post-check out disclosures featured on the Checkout Page and in the acknowledgment

email, Ms. Moses did not know that subscribers must contact Customer Care in order to cancel

their NYT Subscriptions, which they can do by calling a toll-free number during particular hours

or by utilizing the chat function on the NYT Website, as is set forth in the “Help” articles

accessible from the “Account Management” page of the NYT Website.20 Additionally,

Defendant does not specify anywhere on the Checkout Page that “[d]igital products sold as part

of a promotion[] … may have different cancellation or refund policies that will be made clear at

the time of purchase[,]” or that “[c]ertain promotions may not permit cancellation during the

promotional period[,]” as do terms set forth on other pages of Defendant’s website.21

         57.     Ms. Moses was not previously aware of either aspect of Defendant’s cancellation

policy. At no point during her NYT Subscription was Ms. Moses required or even prompted to

navigate to or otherwise examine any of the terms disclosed on the on any other page of the NYT

Website aside from the Checkout Page. Further, Defendant neglected to disclose this

information to Ms. Moses at the point of purchase on the Checkout Page or in the

acknowledgment email that Defendant sent to Ms. Moses after she completed the checkout

process. Accordingly, Defendant failed to place Ms. Moses on notice of its cancellation policy

or provide Ms. Moses information regarding how to cancel in a manner that is capable of being


20
  See https://help.nytimes.com/hc/en-us/articles/360003499613-Cancel-your-subscription
(“Cancel Your Subscription * There are several ways to unsubscribe from The Times. … *
Speak with a Customer Care Advocate * Call us at 866-273-3612 if you are in the U.S. Our
hours are 7 a.m. to 10 p.m. E.S.T. Monday to Friday, and 7 a.m. to 3 p.m. E.S.T. Saturday and
Sunday. … * Chat with a Customer Care Representative * When chat is available, click the
‘Chat’ button to the right or bottom of this page.”).
21
     See https://help.nytimes.com/hc/en-us/articles/115014893968-Terms-of-sale#canceldigi.


                                                29
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 30 of 47



retained by her, in violation of Cal. Bus. & Prof. Code §§ 17602(a)(1)-(3).

       58.       Moreover, even if the acknowledgment email had contained Defendant’s

complete cancellation policy (it did not), the “mechanism for cancellation” that exists is not one

Ms. Moses and other reasonable consumers would consider “easy-to-use.” Defendant therefore

failed to provide Ms. Moses with an “easy-to-use mechanism for cancellation” or describe any

such mechanism in an acknowledgment email, in violation of Cal. Bus. & Prof. Code §

17602(b).

       59.       Defendant’s pre- and post-checkout disclosures fail to comply with the ARL,

which deems products provided in violation of the statute to be unconditional gifts to consumers.

Cal. Bus. & Prof. Code § 17603.

       60.       As a direct result of Defendant’s unlawful conduct described above, Ms. Moses

suffered economic injury. Had Defendant complied with the ARL by adequately disclosing the

terms associated with her NYT Subscription purchase, Ms. Moses would have been able to read

and review the auto renewal terms prior to purchase, and she would have not subscribed to The

New York Times or she would have cancelled her NYT Subscription earlier, i.e., prior to the

expiration of the initial subscription period.

       61.       The facts giving rise to Ms. Moses’s claims are materially the same as the Class

she seeks to represent.

                                CLASS ACTION ALLEGATIONS

       62.       Class Definition: Plaintiff brings this action pursuant to Rule 23(a) of the Federal

Rules of Civil Procedure on behalf of a class of similarly situated individuals, defined as follows

(the “Class”):

                 All persons in California who, within the applicable statute of
                 limitations period, up to and including the date of final judgment in



                                                  30
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 31 of 47



               this action, incurred renewal fee(s) in connection with Defendant’s
               subscription offerings to The New York Times.
       63.     Specifically excluded from the Class are Defendant and any entities in which

Defendant has a controlling interest, Defendant’s agents and employees, the judge to whom this

action is assigned, members of the judge’s staff, and the judge’s immediate family.

       64.     Plaintiff reserves the right to amend the definitions of this Class if discovery or

further investigation reveals that the Class should be expanded or otherwise modified.

       65.     Numerosity. Members of the Class are so numerous that their individual joinder

herein is impracticable. On information and belief, the Class comprises at least thousands of

consumers throughout California. The precise number of Class members and their identities are

unknown to Plaintiff at this time but may be determined through discovery. Class members may

be notified of the pendency of this action by mail and/or publication through the distribution

records of Defendant.

       66.     Commonality and Predominance. Common questions of law and fact exist as to

all Class members and predominate over questions affecting only individual Class members.

Common legal and factual questions include, but are not limited to: (a) whether Defendant’s

NYT Subscriptions constitute “Automatic renewal[s]” within the meaning of Cal. Bus. & Prof.

Code § 17601(a); (b) whether Defendant failed to present the automatic renewal offer terms, or

continuous service offer terms, in a clear and conspicuous manner before the subscription or

purchasing agreement was fulfilled and in visual proximity to the request for consent to the offer,

in violation of Cal. Bus. & Prof. Code § 17602(a)(l); (c) whether Defendant charged Plaintiff’s

and Class members’ Payment Method for an automatic renewal service without first obtaining

their affirmative consent to the automatic renewal offer terms in violation of Cal. Bus. & Prof.

Code§ 17602(a)(2); (d) whether Defendant failed to provide an acknowledgement that included



                                                 31
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 32 of 47



the automatic renewal or continuous service offer terms, cancellation policy, and information on

how to cancel in a manner that is capable of being retained by Plaintiff and the Class, in violation

of Cal. Bus. & Prof. Code § 17602(a)(3); (e) whether the goods and services provided by

Defendant are deemed an “unconditional gift” in accordance with Cal. Bus. & Prof. Code §

17603; (f) whether Defendant’s conduct alleged herein violated California’s False Advertising

Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq., California’s Consumers Legal

Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq., and/or California’s Unfair

Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; (g) whether Defendant’s

conduct alleged herein constitutes conversion and/or unjust enrichment; (h) whether Plaintiff and

the Class are entitled to damages and/or restitution; (i) whether Defendant should be enjoined

from further engaging in the misconduct alleged herein; and (j) whether Plaintiff and the Class

are entitled to attorneys’ fees and costs under California Code of Civil Procedure § 1021.5.

       67.     Typicality. The claims of Plaintiff Moses are typical of the claims of the Class in

that Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful

conduct, based upon Defendant’s failure to obtain Plaintiff’s and the Class’s affirmative consent

to the automatic renewal offer terms or continuous service offer terms associated with the NYT

Subscriptions before charging their Payment Methods.

       68.     Adequacy. Plaintiff will fairly and adequately protect Class members’ interests.

Plaintiff has no interests antagonistic to Class members’ interests, and Plaintiff has retained

counsel that have considerable experience and success in prosecuting complex class-actions and

consumer-protection cases.

       69.     Superiority. A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy for, inter alia, the following reasons: prosecutions




                                                 32
              Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 33 of 47



of individual actions are economically impractical for members of the Class; the Class is readily

definable; prosecution as a class action avoids repetitious litigation and duplicative litigation

costs, conserves judicial resources, and ensures uniformity of decisions; and prosecution as a

class action permits claims to be handled in an orderly and expeditious manner.

        70.        Defendant has acted or failed to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief with respect to the Class as a whole.

        71.        Without a class action, Defendant will continue a course of action that will result

in further damages to Plaintiff and the Class and will likely retain the benefits of its wrongdoing.

        72.        Based on the foregoing allegations, Plaintiff’s claims for relief include those set

forth below.

                                              COUNT I
                    Violations of California’s Unfair Competition Law (“UCL”),
                               Cal. Bus. & Prof. Code §§ 17200, et seq.

        73.        Plaintiff re-alleges and incorporates by reference every allegation set forth in the

preceding paragraphs as though alleged in this Count.

        74.        Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

        75.        The UCL prohibits unfair competition in the form of “any unlawful, unfair, or

fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising and

any act[.]” Cal. Bus. & Prof. Code § 17200. The UCL allows “a person who has suffered injury

in fact and has lost money or property” to prosecute a civil action for violation of the UCL. Cal.

Bus. & Prof. Code § 17204. Such a person may bring such an action on behalf of himself or

herself and others similarly situated who are affected by the unlawful and/or unfair business

practice or act.




                                                    33
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 34 of 47



       76.     As alleged below, Defendant has committed unlawful and/or unfair business

practices under the UCL by: (a) representing that Defendant’s goods and services have certain

characteristics that they do not, in violation of Cal. Civil Code § 1770(a)(5); (b) advertising

goods and services with the intent not to sell them as advertised, in violation of Cal. Civil Code §

1770(a)(9); and (c) converting to Defendant’s own use and benefit money that rightfully belongs

to Plaintiff and the Class.

       77.     Additionally, at all relevant times, Defendant has violated, and continues to

violate, the UCL’s proscription against engaging in unlawful and/or unfair conduct as a result of

its violations of the ARL, Cal. Bus. & Prof. Code §§ 17600, et seq. Specifically, Defendant

failed, and continues to fail, to: (a) provide the auto-renewal terms associated with its NYT

Subscription “in a clear and conspicuous manner before the subscription or purchasing

agreement is fulfilled and in visual proximity[] … to the request for consent to the offer[,]” in

violation of Cal. Bus. & Prof. Code § 17602(a)(1); (b) obtain the affirmative consent of Plaintiff

and the Class to those terms before charging their Payment Method, in violation of Cal. Bus. &

Prof. Code § 17602(a)(2); and (c) provide an acknowledgment that includes the automatic

renewal or continuous service offer terms, cancellation policy, and information regarding how to

cancel in a manner that is capable of being retained by the consumer, in violation of Cal. Bus. &

Prof. Code §§ 17602(a)(3). Defendant also makes it exceedingly difficult and unnecessarily

confusing for consumers to cancel their NYT Subscriptions, in violation of Cal. Bus. & Prof.

Code § 17602(b).

       78.     Each of these acts and practices constitutes an independent violation of the ARL,

and thus an independent violation of the UCL.

       79.     All products received from Defendant in violation of the ARL, Cal. Bus. Prof.




                                                 34
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 35 of 47



Code §§ 17602, et seq., constitute “unconditional gifts.” See Cal. Bus. Prof. Code § 17603. As a

direct and proximate result of Defendant’s unlawful and/or unfair practices described herein,

Defendant has received, and continues to hold, unlawfully obtained property and money

belonging to Plaintiff and the Class in the form of payments made by Plaintiff and the Class for

their NYT Subscriptions. Defendant has profited from its unlawful and/or unfair acts and

practices in the amount of those business expenses and interest accrued thereon.

       80.     Defendant’s acts and omissions as alleged herein violate obligations imposed by

statute, are substantially injurious to consumers, offend public policy, and are immoral,

unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged

benefits attributable to such conduct.

       81.     There were reasonably available alternatives to further Defendant’s legitimate

business interests, other than the conduct described herein.

       82.     Defendant’s acts, omissions, nondisclosures, and misleading statements as alleged

herein were and are false, misleading, and/or likely to deceive the consuming public.

       83.     Plaintiff and the members of the Class have suffered a substantial injury in fact

and lost money by virtue Defendant’s acts of unfair competition, which caused them to purchase

the NYT Subscriptions. Had Defendant complied with its disclosure obligations under the ARL,

Plaintiff and members of the Class would not have purchased their NYT Subscriptions or would

have cancelled their NYT Subscriptions prior to the renewal of the subscriptions, so as not to

incur additional fees. Thus, Plaintiff and members of the Class were damaged and have suffered

economic injuries as a direct and proximate result of Defendant’s unlawful and/or unfair

business practices.

       84.     Defendant’s violations have continuing and adverse effects because Defendant’s




                                                35
                Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 36 of 47



unlawful conduct is continuing, with no indication that Defendant intends to cease this unlawful

course of conduct. The public and the Class are subject to ongoing harm because the unlawful

and/or unfair business practices associated with the NYT Subscriptions are still used by

Defendant today.

          85.     Plaintiff and the Class seek restitution pursuant to Cal. Bus. & Prof. Code § 17203

of all amounts that Defendant charged or caused to be charged to Plaintiff’s and the Class’s

Payment Method in connection with their NYT Subscriptions during the four years preceding the

filing of this Complaint. Defendant should be required to disgorge all the profits and gains it has

reaped and restore such profits and gains to Plaintiff and the Class, from whom they were

unlawfully taken.

          86.     Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff and members of the Class

seek a court order enjoining Defendant from such future misconduct, and any other such orders

that may be necessary to rectify the unlawful business practices of Defendant.

          87.     Plaintiff Moses brings this action as private attorneys general and to vindicate and

enforce an important right affecting the public interest. Plaintiff and the Class are therefore

entitled to an award of attorneys’ fees under Code of Civil Proc. § 1021.5 for bringing this

action.

                                              COUNT II
                                              Conversion

          88.     Plaintiff re-alleges and incorporates by reference every allegation set forth in the

preceding paragraphs as though alleged in this Count.

          89.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

          90.     As a result of charges made by Defendant to Plaintiff’s and Class members’



                                                   36
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 37 of 47



Payment Methods without authorization and in violation of California law, Defendant has taken

money that belongs to Plaintiff and the Class.

       91.     The amount of money wrongfully taken by Defendant is capable of identification.

       92.     Defendant engaged in this conduct knowingly, willfully, and with oppression,

fraud, and/or malice within the meaning of Cal. Civil Code § 3294(c).

       93.     As a result of Defendant’s actions, Plaintiff and the Class have suffered damages.

                                         COUNT III
                 Violations of California’s False Advertising Law (“FAL”),
                          Cal. Bus. & Prof. Code §§ 17500, et seq.

       94.     Plaintiff re-alleges and incorporates by reference every allegation set forth in the

preceding paragraphs as though alleged in this Count.

       95.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

       96.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,

makes it “unlawful for any person to make or disseminate or cause to be made or disseminated

before the public in this state, …in any advertising device … or in any other manner or means

whatever, including over the Internet, any statement, concerning … personal property or

services, professional or otherwise, or performance or disposition thereof, which is untrue or

misleading and which is known, or which by the exercise of reasonable care should be known, to

be untrue or misleading.

       97.     Defendant committed acts of false advertising, as defined by § 17500, by

intentionally making and disseminating statements to consumers in California and the general

public concerning Defendant’s products and services, as well as circumstances and facts

connected to such products and services, which are untrue and misleading on their face and by




                                                 37
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 38 of 47



omission, and which are known (or which by the exercise of reasonable care should be known)

by Defendant to be untrue or misleading. Defendant has also intentionally made or disseminated

such untrue or misleading statements and material omissions to consumers in California and to

the public as part of a plan or scheme with intent not to sell those services as advertised.

       98.     Defendant’s statements include but are not limited to representations and

omissions made to consumers before and after enrollment in Defendant’s NYT Subscriptions

regarding the terms of payment for and cancellation of a consumer’s automatic payments. Such

representations and omissions on the Checkout Page constitute false and deceptive

advertisements.

       99.     Defendant’s actions in violation of § 17500, as described herein, were false and

misleading such that the general public is and was likely to be deceived.

       100.    Plaintiff and the members of the Class were deceived by Defendant’s statements

and omissions made online when they signed up and started paying for their NYT Subscriptions,

and there is a strong probability that other California consumers and members of the public were

also or are likely to be deceived as well. Any reasonable consumer would be misled by

Defendant’s false and misleading statements and material omissions. Plaintiff and other

members of the Class did not learn of Defendant’s cancellation and automatic payment policies

until after they had already signed up and started paying for Defendant’s NYT Subscription.

They relied on Defendant’s statements and omissions to their detriment.

       101.    Plaintiff and the Class lost money or property as a result of Defendant’s FAL

violations because they would not have purchased the NYT Subscriptions on the same terms if

the true facts were known about the product and the NYT Subscriptions do not have the

characteristics as promised by Defendant.




                                                 38
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 39 of 47



       102.    Plaintiff Moses, individually and on behalf of all similarly situated California

consumers, seeks individual, representative, and public injunctive relief and any other necessary

orders or judgments that will prevent Defendant from continuing with its false and deceptive

advertisements and omissions; restitution that will restore the full amount of their money or

property; disgorgement of Defendant’s relevant profits and proceeds; and an award of costs and

reasonable attorneys’ fees.

                                         COUNT IV
           Violations of California’s Consumers Legal Remedies Act (“CLRA”),
                               Cal. Civ. Code §§ 1750, et seq.

       103.    Plaintiff re-alleges and incorporates by reference every allegation set forth in the

preceding paragraphs as though alleged in this Count.

       104.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

       105.    Plaintiff and the members of the Class are “consumers” within the meaning of

Cal. Civil Code § 1761(d) in that Plaintiff and the Class sought or acquired Defendant’s goods

and/or services for personal, family, or household purposes.

       106.    Defendant’s selection and/or subscription offers and the cosmetic and beauty

products pertaining thereto are “goods” and/or “services” within the meaning of Cal. Civil Code

§ 1761(a) and (b). The purchases by Plaintiff and the Class are “transactions” within the

meaning of Cal. Civil Code § 1761(e).

       107.    The acts and practices of Defendant as described above were intended to deceive

Plaintiff and the Class as described herein, and have resulted, and will result, in damages to

Plaintiff and the Class. These actions violated, and continue to violate, the CLRA in at least the

following respects: (a) Defendant’s acts and practices constitute representations or omissions




                                                39
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 40 of 47



deceiving that the NYT Subscriptions have characteristics, uses, and/or benefits, which they do

not, in violation of Cal. Civil Code §1770(a)(5); and (b) Defendant’s acts and practices constitute

the advertisement of the goods in question without the intent to sell them as advertised, in

violation of Cal. Civil Code § 1770(a)(9).

       108.    Plaintiff and the Class suffered economic injury as a direct result of Defendant’s

misrepresentations and/or omissions because they were induced to purchase NYT Subscriptions

and/or pay renewal fees they would not have otherwise purchased and/or paid. Had Defendant

fully and clearly disclosed the terms associated with the NYT Subscriptions, Plaintiff and the

Class would have not subscribed to The New York Times or they would have cancelled their

NYT Subscriptions earlier, i.e., prior to the expiration of the initial subscription period.

       109.    Plaintiff, on behalf of herself and all other members the Class, seeks an injunction

prohibiting Defendant from continuing its unlawful practices in violation of the CLRA.

       110.    In compliance with the provisions of California Civil Code § 1782, Plaintiff sent

written notice to Defendant on June 15, 2020, informing Defendant of her intention to seek

damages under California Civil Code § 1750. The letter was sent via certified mail, return

request, advising Defendant that it was in violation of the CLRA and demanding that it cease and

desist from such violations and make full restitution by refunding the monies received therefrom.

The letter expressly stated that it was sent on behalf of Plaintiff and “all other persons similarly

situated.” A true and correct copy of the letter is attached hereto as Exhibit A. If Defendant

fails to take corrective action within 30 days of receipt of the demand letter, Plaintiff will amend

her complaint to include a request for damages as permitted by Civil Code § 1782(d).

                                            COUNT V
                                        Unjust Enrichment

       111.    Plaintiff re-alleges and incorporates by reference every allegation set forth in the



                                                  40
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 41 of 47



preceding paragraphs as though alleged in this Count.

       112.      Plaintiff brings this claim individually and on behalf of the members of the

proposed Class against Defendant.

       113.      Plaintiff and the Class conferred benefits on Defendant by purchasing the NYT

Subscriptions.

       114.      Defendant has been unjustly enriched in retaining the revenues derived from

Plaintiff and the Class’s purchases of the NYT Subscriptions. Retention of those moneys under

these circumstances is unjust and inequitable because Defendant’s failure to disclose material

terms of the purchase agreement, in violation of California law, induced Plaintiff and the Class to

purchase the NYT Subscriptions. These omissions caused injuries to Plaintiff and the Class

because they would not have purchased the NYT Subscriptions at all, or on the same terms, if the

true facts were known.

       115.      Because Defendant’s retention of the non-gratuitous benefits conferred on them

by Plaintiff and the Class is unjust and inequitable, Defendant must pay restitution to Plaintiff

and the Class for its unjust enrichment, as ordered by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

                 (a)    For an order certifying the Class under Rule 23 of the Federal Rules of
                        Civil Procedure and naming Plaintiff as representatives of the Class and
                        Plaintiff’s attorneys as Class Counsel to represent the Class;

                 (b)    For an order declaring the Defendant’s conduct violates the statutes
                        referenced herein

                 (c)    For an order finding in favor of Plaintiff and the Class on all counts
                        asserted herein;




                                                 41
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 42 of 47



                (d)     For actual, compensatory, statutory, and/or punitive damages in amounts
                        to be determined by the Court and/or jury;

                (e)     For prejudgment interest on all amounts awarded;

                (f)     For an order of restitution and all other forms of equitable monetary relief;

                (g)     For injunctive relief as pleaded or as the Court may deem proper; and

                (h)     For an order awarding Plaintiff and the Class their reasonable attorneys’
                        fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.



Dated: June 17, 2020                             Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:       /s/ Neal J. Deckant
                                                              Neal J. Deckant

                                                 Neal J. Deckant
                                                 Frederick J. Klorczyk III
                                                 1990 North California Boulevard, Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: (925) 300-4455
                                                 Facsimile: (925) 407-2700
                                                 E-Mail: ndeckant@bursor.com
                                                         fklorczyk@bursor.com

                                                 Attorneys for Plaintiff




                                                     42
             Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 43 of 47




        CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
        I, Neal J. Deckant, declare as follows:
        1.      I am an attorney at law licensed to practice in the State of New York and a
member of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel of record for
Plaintiff Maribel Moses in this action. Plaintiff Maribel Moses resides in Los Angeles,
California. I have personal knowledge of the facts set forth in this declaration and, if called as a
witness, I could and would competently testify thereto under oath.
        2.      The Complaint filed in this action is filed in the proper place for trial under Civil
Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint
occurred in the Southern District of New York. Additionally, Defendant has its principal place
of business in this District.

        I declare under the penalty of perjury under the laws of the State of New York and the
United States that the foregoing is true and correct and that this declaration was executed at
Oakland, California, this 17th day of June, 2020.


                                                                /s/ Neal J. Deckant
                                                                   Neal J. Deckant




                                                  43
Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 44 of 47




                                                  EXHIBIT A
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 45 of 47




1990 N. CALIFORNIA BLVD., SUITE 940                               FREDERICK J. KLORCZYK III
WALNUT CREEK, CA 94596                                                        Tel: 9 2 5 . 3 0 0 . 4 4 5 5
www.bursor.com                                                                Fax: 9 2 5 . 4 0 7 . 2 7 0 0
                                                                       f k l o r c z y k @b u r s o r . c o m



                                         June 15, 2020


Via Certified Mail – Return Receipt Requested

The New York Times Company
620 Eighth Avenue
New York, NY 10018

Re:    Notice And Demand Letter Pursuant To California Civil Code § 1782

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by The New
York Times Company (“New York Times”), pursuant to the California Consumers Legal
Remedies Act (“CLRA”), Civil Code § 1782(a), and any other state law cause of action requiring
pre-suit notice, on behalf of our client, Maribel Moses, and a class of all similarly situated
persons in the State of California who were charged renewal fees in connection with New York
Times’s magazine subscription offerings (the “Class”).

        Ms. Moses allege that New York Times has engaged in an illegal automatic renewal
scheme with respect to its magazine subscriptions (the “NYT Subscriptions”). On the final
webpage of the New York Times website (the “NYT Website”) where prospective subscribers are
invited to complete their purchase (the “Checkout Page”), and in the confirmation email New
York Times subsequently sent to consumers after completing the checkout process (the
“Acknowledgment Email”), New York Times intentionally made and disseminated statements
concerning the NYT Subscriptions to consumers in California and the general public, including
our client and the Class, which are untrue and misleading on their face and by omission. New
York Times’s untrue and misleading statements include but are not limited to representations and
omissions regarding the terms of payment for and cancellation of a consumer’s automatic
payments. These representations and omissions constitute false and deceptive advertisements.

        The acts and practices of New York Times as described herein violated, and continue to
violate, the CLRA in at least the following respects:

       a.     in violation of Section 1770(a)(5), New York Times has represented that the
              NYT Subscriptions have characteristics and benefits they do not have; and

       b.     in violation of Section 1770(a)(9), New York Times has advertised the NYT
              Subscriptions with an intent not to sell them as advertised.
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 46 of 47
                                                                                         PAGE 2




        On behalf of our client and the Class, we hereby demand that New York Times
immediately (1) cease, and desist from engaging in, the foregoing violations of the CLRA by
fully and clearly disclosing any of the terms associated with the NYT Subscriptions (the
“Terms”) to consumers on the Checkout Page and in the Acknowledgment Email in the manner
required by statute; and (2) make full restitution to all California subscribers to the New York
Times of all purchase and renewal money obtained from sales thereof.

        We also demand that New York Times preserve all documents and other evidence which
refer or relate to any of the above-described practices including, but not limited to, the following:

   1. All documents that disclose any information listed below concerning renewal fees
      charged by New York Times with respect to the NYT Subscriptions:

           a. Net revenues generated from renewal fees;

           b. The total number of people in California who paid renewal fees; and

           c. The average amount of renewal fees paid.

   2. All reports, memoranda, summaries, excel sheets, databases or similar documents
      that track aggregate information regarding renewal fees paid by California
      purchasers of a NYT Subscription.

   3. All documents concerning the advertisement and marketing of the NYT
      Subscriptions.

   4. All documents and communications that discuss disclosure of the Terms by New
      York Times on the NYT Website:

           a. Documents and communications discussing how the Terms should be
              disclosed;

           b. Documents and communications discussing whether consumers see and
              understand disclosures about the Terms;

           c. Documents and communications discussing whether to display the Terms
              more prominently, or less prominently;

           d. Documents and communications discussing any actual or potential
              changes to how the Terms are disclosed.

   5. Exemplar screenshots showing what information was shown to consumers when
      they purchased NYT Subscriptions from the NYT Website.
            Case 1:20-cv-04658 Document 1 Filed 06/17/20 Page 47 of 47
                                                                                         PAGE 3


   6. All consumer surveys, research, or memoranda discussing the Terms or the
      disclosure of the Terms generally, and any email attaching or discussing such
      surveys, research or memoranda.

   7. All documents and communications concerning New York Times’s decision to
      exclude any of the Terms from the Checkout Page of the NYT Website.

   8. All documents, communications, consumer surveys, research, or memoranda
      discussing how to retain customers or prevent churn through the adoption of
      policies or practices related to cancellation and/or billing.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        This letter also serves as a thirty (30) day notice and demand requirement under Cal. Civ.
Code § 1782 for damages. Accordingly, should you fail to rectify the situation on a class-wide
basis within 30 days of receipt of this letter, our client will amend her class action complaint
against New York Times, and seek actual and punitive damages against New York Times for
violations of the CLRA on behalf of herself and the Class seeking monetary damages and
equitable relief.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.




                                                      Sincerely,




                                                      Frederick J. Klorczyk III
